Case 1:19-cv-20121-JLK Document 17 Entered on FLSD Docket 02/11/2019 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF' F'LORIDA

                                  CASE NO.: 1:19-cv -20121-JLK

  WARRIOR TRADING, INC., a Delaware
  corporation and ROSS CAMERON, an individual,

         Plaintiffs,

  vs.

  DAVID JAFFEE, individually, or in concert
  with an unknown entity, doing
  business as'oBest Stock Strategy",

         Defendant.


    MOTION FOR ORDER TO SHO\il CAUSF \ilHY DEFENDANT SHOULD NOT BE
     HELD IN CONTEMPT OF'COURT F'OR F'AILURE TO COMPLY \ilITH THIS
           COURT'S ORDER GRÄNTING PRELIMINARY INJUNCTION

         Plaintiffs, WARRIOR TRADING, [NC. ("Vy'arrior Trading") and ROSS CAMERON

  ('oCameron") move this Court for entry of an order to show cause why Defendant David Jaffee

  ("Jaffee") should not be held in contempt of Court for his failure to comply with this Court's Order

 Granting Plaintiffs' Expedited Motion for Temporary Restraining Order [D.E. 5] and Order

 Granting Preliminary Injunction [D.8. 13].

         On January 11,2019, this Court entered an Order Granting Plaintiffs' Expedited Motion

 for Temporary Restraining Order ("Order on TRO") [D.8. 5]. The Order on TRO required Jaffee

 immediately to:

         remove the videos on Best Stock Strategy's You-Tube channel titled, "Live Trading
         and Day Trading is a Scam & Fraud", published on or aboutNovember 3,2018 ("First
         Video"') and video titled, ooWarrior Trading SCAM & FRAUD Ross Cameron scam
         FAKE REVIEV/S" ("Second Video"), published on or about November 7 ,2018 as well
         as all associated comments and content. Defendant is further directed immediately to
         remove from YouTube or from any other public or private forum, social or other media,
         any and all re-publication of the First Video and Second Video, or any statements
         similar to those made in them.

                                                   I
Case 1:19-cv-20121-JLK Document 17 Entered on FLSD Docket 02/11/2019 Page 2 of 5




  To date, Jaffee has not complied with the Court's Order on TRO.

         On January 23, 2019, after conducting an evidentiary hearing at which Jaffee personally

  appeared,   this Court entered an Order Granting Plaintiffs' request for a Preliminary Injunction

  ("Order") [D.8. 13]. The Order directed Jaffee immediately to:

         remove completely the videos on Best Stock Strategy's YouTube channel titled, ool,ive
         Trading and Day Trading is a Scam & Fraud", published on or about November 3,2018
         ("First Video"') and video titled,'oWarrior Trading SCAM & FRAUD Ross Cameron
         scam FAKE REVIEWS"' (ooSecond Video"), published on or about November 7,2018
         as well as all associated comments and content;


         remove from YouTube or from any other public or private forum, social or other media,
         any and all re-publication of the First Video and Second Video;

         remove from YouTube or from any other public or private forum, social or other media,
         any and all videos containing any statements about [Warrior Trading, Inc. andlor Ross
         Cameron] similar to those made in the First Video, Second Video and all associated
         comments and content;

         remove any tags, links or other searchable indicators referencing [V/anior Trading, Inc.
         and/or Ross Cameron] from any videos or other content in which similar defamatory
         statements are made, whether or not [V/anior Trading, Inc. and/or Ross Cameron] are
         referenced in the video titles or explicitly in the video or other content.

         In addition to the above, the Order directed Jaffee:

         not to share the First Video or Second Video or any other material containing
         defamatory statements privately with any third party and to refrain from making
         statements to third parties similar to those made in the First Video, Second Video or
         comments;

         to refrain from making similar statements or comments during the course of fthe Court]
        proceedings.

 To date, Jaffee has not complied with the Court's Order.

         On January 25,2019, Plaintiffs' counsel sent Jaffee (who had not yet retained counsel), a

 letter via Federal Express and email, enclosing a copy of the Court's Order and referencing for

 Jaffee all of the content that had been enjoined.     A copy of the letter is attached as Exhibit A.

 Neither Jaffee nor his counsel responded and Jaffee has not complied with the Order. Also on


                                                   2
Case 1:19-cv-20121-JLK Document 17 Entered on FLSD Docket 02/11/2019 Page 3 of 5




  January 25,2019, Counsel for Plaintiff sent a similar letter to YouTube, see Exhibit B, enclosing

  the Order and identifying content that had been enjoined. On February 4, YouTube Legal Support

                        oorestricted
  advised that it had                  the contenf'and specifically referred to the First Video and Second

  Video. Indeed, it appears that the First Video and Second Video are no longer available for public

  view (apparently because of YouTube's actions and not because of Defendant's compliance with

 the Order). None of the other content that was enjoined by the Order has been removed. See

  Exhibit   A. A list of content that Plaintiff   has identified as   still being active is attached   as   Exhibit

  C. Defendant     has failed to comply with the Court's clear directive.

            It is axiomatic that this Court has inherent power to enforce its own orders.       See Chambers

 v. NASCO,      Inc,,50I U.S. 32, 43 (199I) (courts have inherent contempt powers in all          proceedings

 to ooachieve the orderly and expeditious disposition of cases."); see also Jove Engineering, Inc.               v.


 lR.,S,, 92F.3d 1539 (1lth Cir. 1996). ln Chambers, the Supreme Court explained that courts

 possess inherent powers which oonecessarily         result... from the nature of their institution... [and]

 cannot be dispensed within a Court, because they are necessary to the exercise of all other[ ]

  [powers]." 501 U.S. at 43. Among these powers, "it is fïrmly established that the power to punish

 for contempts is inherent in all courts." Chambers,501 U.S. at 44 (intemal quotations omitted);

 see also    In re Mroz, 65 F.3d 1567,1575       (llth   Cir.1995).

            Here, Jaffee has blatantly ignored the Orders compelling him to remove videos, statements,

 links, content and comments from the internet regarding Plaintiffs. Accordingly, Plaintifß moves

 this Court for an order to show cause why Jaffee should not be held in contempt for failing to

 comply with this Court's orders. In addition, Plaintiffs respectfully request a sanction award

 against Jaffee for reasonable fees and costs in connection with the filing and prosecution of this




                                                          3
Case 1:19-cv-20121-JLK Document 17 Entered on FLSD Docket 02/11/2019 Page 4 of 5




 motion, and for all damages caused to Plaintifß by the continued online videos, comments,

 statements and content.

         WHEREFORE, Plaintiffs respectfully requests that the Court enter an order: (i) granting

 the Motion; (ii) entering an order requiring Jaffee to show cause why he should not be held in

 contempt for violating the Orders; and   (iii) granting   such other and further relief as the Court

 deems   just and proper.




 Dated: February    ll,20l9                          Respectfully submitted,




                                                     /s/Marissa D. Kellev
                                                     MAzuSSA D. KELLEY
                                                     Florida Bar No. 379300
                                                     mkelley@stearnsweaver. com
                                                     PAUL CRUCET
                                                     Florida Bar No. 122169
                                                     pcrucet@stearnsweaver. com
                                                     STEARNS \ryEAVER MILLER \ryEISSLER
                                                     ALHADEFF & SITTERSON, P.A.
                                                     Attorneys for Plaintffi
                                                     200 East Las Olas Boulevard, Suite 2100
                                                     Fort Lauderdale, Florida 33301
                                                     Telephone: (954) 462-9500
                                                     Facsimile: (954) 462-9572

                                CERTIFICATE OF SERVICE

         I   HEREBY CERTIFY that on February 11,2019,I electronically filed the foregoing
 document with the Clerk of Court using CMÆCF. I also certify that the foregoing document is
 being served this day on all counsel of record via transmission of Notices of Electronic Filing
 generated by CMÆCF.


                                                     /s/Marissa D. Kellev
                                                     MAzuSSA D. KELLEY




                                                 4
Case 1:19-cv-20121-JLK Document 17 Entered on FLSD Docket 02/11/2019 Page 5 of 5




                                 SERVICE LIST


 Jeffrey M. Berman, Esq.
 jetlïâimbermanl aw. corn
 Jeffrey M. Berman, P.A.
 1722 Shendan Street, No. 225
 Hollywood, Florida 33020
 Phone: 3051834-4150
 Fax: 305/832-0145
 Attorneyþr Defendant




                                       5
